Citation Nr: 1024360	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the wrists and hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1987 and from May 1989 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denying the 
Veteran's claim for service connection for rheumatoid 
arthritis of the wrists and hands.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2007, a 
transcript of which is of record.  At such hearing, the 
Veteran testified that he had received additional VA medical 
treatment not otherwise reflected by the record, and he 
requested that those treatment records be obtained and 
reviewed by the Board.  In addition, he submitted a written 
waiver for the RO's initial consideration of those records.  
Additional treatment records were obtained in January 2008 
and were associated with the Veteran's claims folder.  

At his December 2007 hearing, the Veteran stated that he 
wished to initiate claims for increased ratings for service-
connected disabilities of the elbows and knees, as well as 
original claims or claims to reopen for service connection 
for disabilities of the feet and ankles.  Those matters are 
not within the Board's jurisdiction for appellate 
consideration at this time and are not herein addressed, but 
are referred to the Agency of Original Jurisdiction, the 
Philadelphia RO, for appropriate action.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

REMAND

The Veteran alleges that he has rheumatoid arthritis of the 
wrists and hands that originated in service, that service 
department medical personnel advised him of its existence 
while he remained on active duty and initiated appropriate 
treatment, and that he continued to be followed by medical 
professionals during postservice years for his rheumatoid 
arthritis.  A VA examination in September 2004 referenced a 
prior history dating to 1994 involving treatment of acute 
inflammatory arthritis, despite being serologically negative.  
The VA examiner found that there was evidence of arthritic 
involvement due to rheumatoid arthritis, despite the Veteran 
being serologically negative; however, the VA examiner was 
likewise of the opinion that further evaluation was necessary 
to rule out alternate diagnoses, including Lyme disease or 
other autoimmune event, such as hepatitis C or HLA B-27 
associated polyarthritis.  Subsequently compiled examination 
and treatment records disclose that serum protein 
electrophoresis showed a band of questionable mobility but no 
monoclonal paraprotein; normal kidney, liver, calcium total 
protein, and protein to albumin ratio values were noted in 
September 2007.  Since the VA examination in 2004, various 
diagnoses, including rheumatoid, seronegative, and 
degenerative arthritis, are recorded in the file.  

The Veteran requests that he be afforded a VA medical 
examination in order to ascertain the current status of the 
claimed disability.  He denies any knowledge of having missed 
an appointment for a VA examination and specifically the one 
found by the RO to have been missed, and he expresses a 
willingness to attend any further VA examination sought by 
the Board in this case.  He further requests VA's assistance 
in obtaining updated VA treatment records, and as noted 
above, additional VA treatment records compiled through 
September 2007 were added to claims folder in January 2008.  

Because additional medical information is needed to more 
clearly define the nature of the Veteran's claimed disability 
and its relationship to military service, further development 
of this case is required.  See 38 C.F.R. § 19.9 (2009).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all VA treatment records not 
already on file, and, specifically, those 
since September 2007, for inclusion in 
the Veteran's claims folder.  

2.  Thereafter, afford the Veteran a VA 
medical examination in order to evaluate 
the nature and etiology of his claimed 
rheumatoid arthritis, including that 
affecting his hands and wrists.  Request 
that the examiner review the claims file 
and note whether in fact the claims 
folder was provided and reviewed.  Such 
examination should entail, as applicable, 
a complete medical history, a thorough 
clinical evaluation, and any diagnostic 
testing deemed necessary by the examiner 
to rule in or out a diagnosis of 
rheumatoid arthritis.  All pertinent 
diagnoses should then be set forth.   

The VA examiner is asked to offer a 
medical opinion as to whether the Veteran 
has rheumatoid arthritis or any other 
disability of the hands or wrists, and if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that any rheumatoid arthritis of the 
hands or wrists, or other disability of 
the hands or wrists, originated in 
service, was manifested to a degree of 10 
percent or more within the one-year 
period immediately after each service 
separation (June 1987 or May 2003), or is 
otherwise related to service.  Also, the 
examiner is asked to express an opinion 
as whether there is now in existence any 
other form of arthritis, including 
seronegative arthritis affecting the 
hands and wrist, and whether it is at 
least as likely as not (50 percent or 
greater probability) that any such 
alternate form of arthritis of the hands 
and wrists, or other hand or wrist 
disability, originated in service, was 
manifested to a degree of 10 percent or 
more within the one-year period 
immediately after each service separation 
(June 1987 or May 2003), or is otherwise 
related to service.  In offering such 
opinion(s), the VA examiner's reference 
to specific items in the clinical record 
would be of considerable assistance.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

A clear rationale for all opinions is 
needed and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if any requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  Lastly, readjudicate the issue of the 
Veteran's entitlement to service 
connection for rheumatoid arthritis of 
the hands and wrists, and if any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and a reasonable period in which to 
respond, before the record is returned to 
the Board for further review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



